Citation Nr: 0802329	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  06-09 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel 

INTRODUCTION

The veteran served on active duty from September 1955 to 
March 1959.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2007, to support his claim, the veteran testified at a 
hearing at the RO before a Veterans Law Judge (VLJ) of the 
Board - also referred to as a "travel Board" hearing.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss has not been 
attributed to his military service, including to any noise 
exposure he may have experienced; a VA compensation examiner 
that was requested to give an opinion concerning the cause of 
the hearing loss indicated in August 2004 that linking it to 
the veteran's military service would be speculative.

2.  That August 2004 VA examiner, however, determined the 
veteran's tinnitus is as likely as not related to his 
military service.


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss was not incurred in 
or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2007).

2.  Resolving all reasonable doubt in his favor, the 
veteran's tinnitus was incurred in service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO in May 2004 and September 2005 (1) informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate his claim; (2) informed him 
about the information and evidence that VA would obtain and 
assist him in obtaining; (3) informed him about the 
information and evidence he was expected to provide; and (4) 
requested that he provide any evidence in his possession 
pertaining to his claim, or something to the effect that he 
should "give us everything you've got pertaining to your 
claim[]."  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
sent a Dingess letter in May 2006.

The Federal Circuit Court recently held that a statement of 
the case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 07-7130 (Fed. Cir. September 17, 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also, Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of the notice is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claim under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  The RO obtained all pertinent medical records 
identified by the veteran and his representative.  
In addition, VA furnished the veteran a compensation 
examination to determine the etiology of his bilateral 
hearing loss and tinnitus disabilities - and, more 
specifically, whether they are related to his 
military service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  Accordingly, the Board finds that 
no further assistance is needed to meet the requirements of 
the VCAA or Court.



I.  Whether the Veteran is Entitled to Service Connection for 
Bilateral Hearing Loss

The veteran claims that his bilateral hearing loss is due to 
noise exposure during his military service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In addition, organic disease of the nervous system such as 
sensorineural hearing loss, may be presumed to have been 
incurred in service if manifested to a compensable degree (10 
percent) within one year of separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West. 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007); 67 Fed. Reg. 67792-67793 
(Nov. 7, 2002).

VA considers hearing loss a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz (HZ) is 40 decibels or greater; or when the 
auditory threshold for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

Even though disabling hearing loss may not be demonstrated at 
the time of separation from service, a veteran may 
nevertheless establish service connection for a current 
hearing loss disability by submitting evidence that the 
current disability is related to service.  Hensley v. Brown, 
5 Vet. App. 155 (1993).  The threshold for normal hearing is 
from zero to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  Id. (citing Current 
Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. 
eds., at 110-11 (1988)).  Cf. 38 C.F.R. § 3.385.

The veteran's service medical records make no reference to 
any complaints, diagnosis, or treatment for hearing loss.  
Although he complained of drainage of white fluid and an ear 
ache in July 1956, there was no permanent residual 
disability.  Indeed, his separation examination in February 
1959 noted that audiometric testing demonstrated normal 
hearing (0-10 decibels).  In addition, when completing a 
medical history questionnaire during that separation 
evaluation, he specifically checked the box "No" for ear 
trouble and running ears.  Hence, his service medical records 
provide highly probative evidence against his claim.  

The veteran claims that current audiometric testing shows he 
has bilateral hearing loss as a result of noise exposure in 
the military.  His military occupational specialty (MOS) as a 
gas plant operator exposed him to diesel engine noises for 8 
hours per day (the equivalent of one shift per day) without 
any hearing protection.  The fact that he was exposed to loud 
noises during service, which he describes as loud enough to 
not be able to carry on a conversation even with someone in 
close proximity, is not in dispute.  But even accepting he 
had that noise exposure during service, a VA examination in 
August 2004 found mild to moderately-severe sensorineural 
hearing impairment in both ears - but, more importantly, 
the examiner declined to link this current hearing loss to 
service, including to the noise exposure mentioned.  

On the authorized audiological evaluation in August 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
65
60
65
LEFT
25
30
50
60
65

Speech audiometry revealed speech recognition ability of 56 
percent in the right ear and of 52 percent in the left ear.  
Nevertheless, since the veteran's audiometric examination was 
normal at separation, the examiner indicated it would be 
merely speculative to correlate the current level of hearing 
loss to service 45 years ago.

The Court has repeatedly indicated that when a physician is 
unable to make this necessary connection between the 
currently claimed disability and service, there is no basis 
to grant the claim.  See, e.g., Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992); Perman v. Brown, 5 Vet. App. 227, 241 
(1993); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); and 
Winsett v. West, 11 Vet. App. 420, 424 (1998) (collectively 
indicating that, while an absolutely accurate determination 
of etiology is not a condition precedent to granting service 
connection, nor is definite etiology or obvious etiology, a 
doctor's equivocal opinion phrased in terms of "may or may 
not" be related to service is an insufficient basis for an 
award of service connection).

Although the current VA audiometric testing confirmed the 
veteran has bilateral hearing loss - indeed, of sufficient 
severity to satisfy the requirements of 38 C.F.R. § 3.385 to 
be considered a disability by VA standards, there is no nexus 
evidence linking this current hearing loss to service, 
including to noise exposure.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See also, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  This simply has 
not been done in this instance.

The Board also places significant probative value on the fact 
that hearing loss was first identified in 2004, approximately 
45 years after the veteran's separation from active duty.  
The Board must note the lapse of many years between the 
veteran's separation from service and the first evidence of 
the claimed disorder.  The Federal Circuit Court has 
determined that such a lengthy lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).



With respect to the veteran's unsubstantiated allegations, a 
layman is generally incapable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim for service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

But unlike the varicose veins in Barr or dislocated shoulder 
in Jandreau, bilateral hearing loss (sufficient to meet the 
requirements of § 3.385) is not a condition capable of lay 
diagnosis, much less the type of condition that can be 
causally related to military service.  See Espiritu and 
Woelhaert v. Nicholson, No. 05-2302 (U.S. Vet. App. 
August 24, 2007).



The veteran alleged during his May 2007 hearing that, when 
issued hearing aids in 1994, he was told by the treating VA 
audiologist at the VA Medical Center (VAMC) in Bay Pines, 
Florida, that the hearing loss was related to noise exposure 
experienced during military service while working in the 
noisy oxygen plant without the benefit of hearing protection.  
There is no documentation of this conversation, however, and 
the connection between what a physician said and the layman's 
account of what the physician said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute medical evidence to 
support a claim for service connection.  Robinette v. Brown, 
8 Vet. App. 69, 77 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for bilateral hearing loss.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt.  However, because the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, VA must deny the appeal.

II.  Whether the Veteran is Entitled to Service Connection 
for Tinnitus

The veteran also claims that his tinnitus is due to noise 
exposure in service.  Resolving all reasonable doubt in his 
favor, the Board finds that the evidence supports service 
connection for this condition.

The governing statutes and regulations are the same as those 
for his hearing loss claim.  

The veteran's service medical records make no reference to 
any complaints, diagnosis, or treatment for tinnitus.  
Although he complained of drainage of white fluid and an ear 
ache in July 1956, there was no permanent residual 
disability.  Indeed, his separation examination in February 
1959 noted that audiometric testing demonstrated normal 
hearing (0-10 decibels).  In addition, when completing a 
medical history questionnaire during that separation 
evaluation, he specifically checked the box "No" for ear 
trouble and running ears.  

The veteran's DD Form 214 lists his military occupational 
specialty (MOS) as a gas plant operator.  He claims he had 
exposure to diesel engine noise for 8 hours a day (the 
equivalent of one shift per day) without any hearing 
protection.  The fact that he was exposed to loud noises in 
service, which he describes as loud enough to not be able to 
carry on a conversation with someone even in close proximity, 
is not in dispute.  Hence, the Board concedes he had noise 
exposure in service.

As already alluded to, to determine the etiology of his 
tinnitus - and, more specifically, whether it is somehow 
attributable to his military service, VA furnished the 
veteran a compensation examination in August 2004.  
When examined, he described his tinnitus as a combination of 
ringing and buzzing sound with an occasional clicking in each 
ear.  He said this condition began in early 1957 when he 
worked in the enclosed trailer as a plant operator.  At the 
conclusion of the evaluation, the examiner determined that it 
is as likely as not that the veteran's tinnitus was incurred 
during his military service.  This VA opinion provides 
probative evidence in favor of his claim.

There is no medical evidence refuting this VA opinion.  
Certainly then, when resolving all reasonable doubt in his 
favor, the record provides sufficient evidence to support the 
veteran's contention that he has tinnitus due to his 
military service.  Hence, the Board must grant his claim.  
38 C.F.R. § 3.102.


ORDER

The claim for service connection for bilateral hearing loss 
is denied.

The claim for service connection for tinnitus is granted.


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


